DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites the limitations “A computer program product” in lines 1 and 6 and “one or more computer readable storage media” in line 7 which are considered as an abstract idea,  because the computer program product and the one or more computer readable storage media are not “physical” and/or are not “acts” being performed; thus these limitations are non-statutory subject matter. Consider revising to recite a “non-transitory…” in order to meet the statutory requirements.
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “the retaining element comprising one or more apertures for applying nuclear radiation from the one or more nuclear radiation sources to the data storage structures; and the retaining element being configured for controlling the nuclear radiation applied via the one or more apertures, the controlling comprising a in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 16, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 17, the prior art of record does not teach claimed limitation: “executing, by one or more processors, a first stress test scheme, by applying the nuclear radiation via the one or more apertures during the executing of the first stress test scheme being controlled, wherein the controlling further comprises varying of relative positions of the one or more nuclear radiation sources and the one or more apertures; logging and counting fails of the data storage structures occurring during execution of the first stress test scheme; and determining a soft error rate of integrated circuits under test using the counted fails of the data storage structures occurring during the executing of the first stress test scheme” in combination with all other claimed limitations of claim 17.
Regarding Claims 18 – 19, the claims are allowed as they further limit allowed claim 17.
Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 20. Therefore, no prior art rejection for claim 20 is presented in this action. However, Claim 20 is rejected under 35 U.S.C. 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Massin et al. (US 2008/0068018 A1) teaches a nuclear magnetic resonance (NMR) probe component, comprising: a microfabricated planar gradient chip (see claim 1).
Reed (US 2021/0013070 A1) suggests a probe configured to emit pulses of radiation incident onto a surface of a semiconductor wafer, the surface having a region of interest 
Tamanoi (US 2018/0174929 A1) discloses that the probe card further includes: a heat radiation member that is provided on the side opposite to the side where the semiconductor chip is arranged and radiates the heat absorbed by the contact member (see claim 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/10/2021